Citation Nr: 1232349	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to April 1957 and from February 1959 to January 1963.  During his first period of active duty he was in the Army Infantry, and during his second period of active duty, he was a deckhand in the Navy.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a back disorder.  Thereafter, the case was returned to the Board for further appellate action.

In August 2008, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic, identifiable back disorder, diagnosed as degenerative disc disease at L2-L3 and degenerative changes at L5-S1, was first manifested many years after service, and the preponderance of the competent evidence of record is against a finding that it is in any way related to either period of the Veteran's active duty.



CONCLUSION OF LAW

A back disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application for service connection.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In June 1989 and December 1995, in conjunction with previous claims of entitlement to service connection for a back disorder, the RO attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  However, the NPRC informed VA that the service treatment records were likely destroyed in a 1973 fire at that facility.  In October 2006 and January 2007, the NPRC confirmed that the Veteran's records, if located at the NPRC facility, would have been in an area that suffered the most damage.  The NPRC also stated that neither the Veteran's treatment records, nor his personnel records from his first period of service could be reconstructed.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection.  Rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the United States Court of Appeals for Veterans Claims declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

Where the claimant's service treatment records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure Manual provides that alternate sources of evidence may be utilized in cases where the service treatment records are missing.  A non-exhaustive list of documents that may be substituted for service treatment records in this case includes: statements from service medical personnel, "buddy" certificates or affidavits, employment physical examinations, medical evidence from hospitals, clinics, and private physicians where a veteran may have sought treatment, especially soon after service discharge, letters written during service, photographs taken during service, pharmacy prescription records, and insurance examinations.  VA Adjudication Procedure Manual, Manual M21-1MR, part III, subpart iii, chapter 2, section E, paragraph 27.b.  In a March 2007 letter, the RO informed the Veteran of those alternative sources of evidence.  
In developing the record, VA obtained or ensured the presence of the Veteran's treatment and personnel records from his second period of active duty; Morning Reports from his first period of active service which confirmed his unit assignments; records reflecting his VA treatment in 2003 and 2004; statements in February and October 2007 from his wife and sister, respectively; and the transcript of his August 2008 hearing before the undersigned Veterans Law Judge.  
In November 2011, VA examined the Veteran to determine the nature and etiology of any back disability found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.   38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

During his August 2008 hearing before the undersigned Veterans Law Judge, the Veteran testified that during his first period of active duty, he had injured his back when he fell from a tank.  He stated that he had experienced chronic back pain since that time and that he was ultimately diagnosed with degenerative disc disease.  Therefore, he maintained that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report that he injured his back in service and that he has had chronic back pain since that injury.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A review of the evidence shows that the Veteran has consistently reported that he injured his back during his first period of active duty, when he fell from a tank.  His oldest sister remembers that her parents received letters from the Veteran in service concerning that injury and that in those letters, he complained of back pain on many occasions.  Moreover; the November 2011 VA examiner stated that he had no doubt that the Veteran injured his back in service.  In addition, more recent evidence, shows that the Veteran has received VA treatment for a back disorder since October 2002.  VA X-rays, such as those performed in 2003, show that the Veteran's back disorder is diagnosed primarily as degenerative disc disease at L2-L3 and mild degenerative changes at L5-S1.  However, even if the Veteran injured his back in service and even though he has a current back disorder, that does not end the inquiry.  There must be evidence of a relationship or nexus between the current back disability and the inservice injury.  Generally, such a nexus is shown through an opinion from a person qualified to render such an opinion or evidence of continuing symptomatology between the injury in service and the current back disorder.  In this case, the preponderance of the evidence is against such a nexus for several reasons.

First, the Veteran reportedly injured his back sometime between late 1955 or early 1956.  Although he states that he suffered chronic back pain thereafter, he was able to join the Navy in February 1959.  During his service entrance examination that month, his spine was found to be normal, and he was assigned a numerical designation of 1 on each of the categories of his physical profile or PULHES.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  That a chronic back disability was not identified at the time the Veteran entered his second period of active duty tends to militate against his claim.
Second, the Veteran served in the Navy for almost two years while performing duties as a deckhand, before he reported any problems with his back.  In April 1961, he did report that his back ached.  However, a chronic back disorder was not identified, and he was returned to duty without any treatment or medication.  Thereafter, he served the remaining 1 year and 9 months of active duty without any further complaints or clinical findings of a back disorder of any kind.  Indeed, during his January 1963 service separation examination, his spine was, again, found to be normal.  That the treatment records from his second period of active duty are negative for any complaints or clinical findings of a chronic, identifiable back disorder further militates against his claim.  

During the Veteran's hearing before the undersigned Veteran's Law Judge, the Veteran's representative suggested that the reason the Veteran did not have evidence of a chronic, identifiable back disability in the Navy was because the Veteran had been advised not to seek medical treatment every time he got sick or hurt.  Rather, he was advised to struggle it out.  However, the treatment records from the Veteran's second period of service show that he sought treatment for many disorders, e.g., tonsillitis from July 1960 to February 1961, headaches in December 1960 and January 1961, a septal deviation from April to December 1962, and conjunctivitis in January 1963.  It is reasonable to expect that had he been having chronic back pain, he would have sought treatment for that pain.  

Third, the Board notes that a chronic back disorder was not identified until the early 2000's, almost 40 years after the Veteran's separation from his second period of active duty.  Such a lengthy duration without any complaints or clinical findings of a back disorder, combined with the normal medical findings at the time of the Veteran's separation from his second period of service, constitutes probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Finally, the November 2011 VA examiner opined that it was less likely than not that the Veteran's current back disorder was related to his back injury in service.  While the VA examiner did not doubt that the Veteran had injured his back during his first period of active duty, he noted that it did not prevent the Veteran from enlisting for a second period of active duty.  The VA examiner also noted that for most of the Veteran's adult life following service, he had performed physical work as a welder without any restrictions or accommodations.  Therefore, the VA examiner concluded that there was no evidence which would permit him to say that the Veteran's current back disorder was related to his back injury during his first period of active duty.  

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's back injury in service and his current degenerative disc disease at L2-L3 and degenerative changes at L5-S1.  Therefore, the Veteran does not meet the criteria for service connection for a back disorder.  Accordingly, service connection is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


